

117 HRES 477 IH: Recognizing the significance of the California Waterfowl Association on its 75th anniversary.
U.S. House of Representatives
2021-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 477IN THE HOUSE OF REPRESENTATIVESJune 15, 2021Mr. Thompson of California (for himself, Mr. LaMalfa, Mr. Issa, Mrs. Napolitano, Mr. Huffman, Mr. McNerney, Mr. Garamendi, Mr. Costa, Mr. Vargas, and Mr. DeSaulnier) submitted the following resolution; which was referred to the Committee on Natural ResourcesRESOLUTIONRecognizing the significance of the California Waterfowl Association on its 75th anniversary.Whereas the California Waterfowl Association is celebrating its 75th anniversary and it is appropriate at this time to highlight its many achievements and underscore the positive impact it has made on the State of California;Whereas the California Waterfowl Association was formed in 1945 by duck hunters concerned about the growing need for waterfowl conservation efforts in California;Whereas, at the time, California had lost approximately 90 percent of its original wetlands, yet relatively few public or private resources were being invested to address this impact and there was also no collective voice advocating specifically on behalf of California’s waterfowl and wetland resources;Whereas, today, the California Waterfowl Association is the largest State-based waterfowl group in the United States, with about 21,000 members;Whereas the California Waterfowl Association’s vision is a California with thriving waterfowl populations, vibrant wetland ecosystems, and respected hunting communities;Whereas its approach to conservation is to rely on science and work cooperatively with private landowners, State and Federal resource agencies, and other partners in order to achieve ecological benefits for both wildlife and people;Whereas, in the last three decades, the California Waterfowl Association has completed more than 1,400 individual projects to protect, restore, and enhance almost 700,000 acres of wetlands and other waterfowl habitat, benefiting both game and nongame species;Whereas, recognizing the critical role that agriculture plays in California, the association works to promote wildlife-friendly farming practices, including a new delayed wheat harvest incentive program that gives ground-nesting birds the chance to hatch their broods and leave the field before harvest;Whereas the California Waterfowl Association’s Wood Duck Program has hatched more than 890,000 ducklings, while its banding program has marked over 270,000 waterfowl, and has begun fitting ducks and geese with GPS transmitters to support cutting-edge research;Whereas its education programs have reached almost 320,000 children, young adults, and families to help to create a better understanding of biology, conservation, and the outdoors;Whereas its hunting education programs help train adults and children alike to become responsible hunter-conservationists, and nurture their pursuits in the field and marsh in hopes they will develop a lasting passion for the outdoors that will be passed to the next generation; Whereas its legislative and regulatory work occurs at both the State and Federal levels, and has helped to protect wetlands from development, secure funding for wetland and waterfowl management purposes, enhance enforcement of fish and game laws, and expand waterfowl hunting and other outdoor opportunities for the public, amongst others; andWhereas the California Waterfowl Association currently owns wetland properties in the Sacramento-San Joaquin Delta, Suisun Marsh, Butte Sink, and Tulare Basin, and these properties are not only managed to maximize wildlife habitat values, but are also open to public use and education: Now, therefore, be itThat the House of Representatives recognizes the significance of the California Waterfowl Association on its 75th anniversary, and the benefits of its work for California’s waterfowl populations, wetlands, and public enjoyment thereof.